Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







EXHIBIT 10.2

LICENSE AGREEMENT

This License Agreement (the "Agreement") is entered into and made effective the
11th day of July, 2008 (the "Effective Date") between UNIVERSITY OF MIAMI  and
its School of Medicine, whose principal place of business is at 1600 N.W. 10th
Avenue, Miami, Florida  33136 (hereinafter referred to as "LICENSOR") and HEAT
BIOLOGICS II, INC., a Delaware  corporation, whose principal place of business
is at Atlantic Center, 119 Washington Avenue, Suite 401, Miami Beach, FL 33139
(hereinafter referred to as "LICENSEE").

WITNESSETH

WHEREAS, LICENSOR is the sole owner of the technology and product identified as
the Podack Antibody Technology (UM03-31, UM05-39);

WHEREAS. LICENSOR is the sole owner of the patent rights relating to the Podack
Antibody Technology (UM03-31, UM05-39);

WHEREAS LICENSOR wishes to exclusively license to LICENSEE the Podack Antibody
Technology (UM03-31, UM05-39) and patent rights related thereto; and

WHEREAS, LICENSEE desires to acquire an exclusive license from LICENSOR to the
Podack Antibody Technology (UM03-31, UM05-39) and patent rights related thereto
for the purpose or commercially marketing the Podack Antibody Technology
(UM03-31, UM05-39).

NOW THEREFORE, for these and other valuable considerations. the receipt of which
is hereby acknowledged, the parties agree as follows:

1.

DEFINITIONS:

1.1

"Affiliate" shall mean any corporation or other business entity controlled by,
controlling or under common control with LICENSEE.  For this purpose, "control"
shall mean direct or indirect beneficial ownership of at least a fifty percent
(50%) of the voting stock of, or at least a fifty percent (50%) interest in the
income of such corporation or other business entity, or such other relationship
as in fact, constitutes actual control.








Page 1 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







1.2

"Sublicensee" as used in this Agreement shall mean any third party to whom
LICENSEE has granted a license to make, have made, use and/or sell the Product
under the Patent Rights, provided said third party has agreed in writing with
LICENSEE to accept the conditions and restrictions agreed to by LICENSEE in this
Agreement.

1.3

"Patent Rights" shall mean the following United States Patent applications:
 U.S. patent application serial number 10/923,373 entitled ‘COMPOSITIONS AND
METHODS FOR TREATING INFLAMMATORY LUNG DISEASE” and filed on August 24, 2004; US
Provisional Patent Applications series lumbers 60/496,555 and 60/496,625 both
filed on August 20, 2003; US Patent Application serial number 11/512,412
entitled “IMMUNOMODULATING TUMOR NECROSIS FACTOR FOR RECEPTOR 25 (TNFR25)
AGONISTS, ANTAGONISTS AND IMMUNOTOXINS” and filed on August 30, 2006; US
Provisions Patent Application serial number 60/712,084 filed on August 30, 2005;
all United States Patents and foreign patents and patent applications claiming
the priority dates of these U.S. applications; all divisionals, continuations of
the foregoing; and those claims in the continuations-in-part of the numbers
10/923,373; 60/496,555; 60/496,625; 11/512,412; or 60/712,084 to meet the
requirements of 35 U.S.C. 112 1; and any re-examinations or reissues of the
foregoing  

1.4

"Licensed Product" shall mean any product or part thereof which:

(a)

is covered in whole or in part by an issued, unexpired, and not adjudicated
unenforceable claim or a pending claim contained in the Patent Rights;

(b)

is manufactured by using a process which is covered in whole or in part by an
issued, unexpired, and not adjudicated unenforceable  claim or a pending claim
contained in the Patent Rights; or

(c)

incorporates or comprises the Licensed Materials.  

1.5

"Licensed Process" shall mean any process practiced in a country in which said
process is covered in whole or in part by an issued, unexpired, and not
adjudicated unenforceable   claim or pending claim contained in the Patent
Rights.

1.6

"Net Sales" shall mean the sum of all amounts invoiced on account of sale or use
of Licensed Products and Licensed Processes by LICENSEE and its Affiliates  or
any Sublicensees to








Page 2 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







non-affiliated third party purchasers or users of Licensed Products or Licensed
Processes, less (a) discounts to purchasers in amounts customary in the trade,
(b) amounts for transportation or shipping charges to purchasers, (c) credits
for returns, allowances or trades, and (d) taxes and duties levied on the sale
or use of Licensed Products, whether absorbed by Licensee or paid by the
purchaser.

1.7

"Territory" shall mean worldwide.

1.8

"Field of Use" shall mean all human healthcare and research applications.

1.9

“Licensed Materials” shall mean LICENSOR’s biological materials in the
possession of Dr. Eckhard Podack’s laboratory at the Effective Date that are
covered in whole or in part by an issued, unexpired, and not adjudicated
unenforceable claim or a pending claim contained in the Patent Rights.    

1.10

“LICENSEE Materials” shall mean any biological materials (e.g., humanized
monoclonal antibodies) that LICENSEE makes or has made using Licensed Materials
or sequence information from any polynucleotides or polypeptides contained in
the Licensed Materials.

2.

GRANT:

2.1

LICENSOR hereby grants to LICENSEE an exclusive license, subject to any rights
of the U.S. government specified in section 4 below, in the Territory for the
Field of Use, with the right to sublicense, under the Patent Rights, to make,
have made for its own use and sale, use and sell Licensed Products and Licensed
Processes.

2.2

LICENSOR also hereby grants to LICENSEE an exclusive license to make, use,
and/or sell the Licensed Materials in the Territory for the Field of Use.  At
LICENSEE’s request, LICENSOR shall provide LICENSEE with a reasonable amount of
Licensed Materials so that LICENSEE may reproduce such Licensed Materials for
the purpose of making, selling, or using Licensed Products or Licensed
Processes.

2.3

LICENSOR reserves to itself the non-transferable right to make and use Licensed
Materials, Licensed Products and/or Licensed Processes solely for its internal,
non-commercial: scientific research, not-for-profit clinical research, and
educational purposes.  Except to the extent required by law, LICENSOR shall not
transfer the Licensed Materials for the purpose of making the Licensed Materials
to any third party without first obtaining, in a Material Transfer








Page 3 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







Agreement, the written agreement of that third party to not use or further
distribute such materials for commercial purposes.   LICENSOR shall notify
LICENSEE in writing of any third party request for such materials and provide
LICENSEE at least ten (10) days to object to such request on the basis that such
transfer would interfere with the objectives of this Agreement.

2.4

LICENSEE hereby grants to LICENSOR the non-transferable right to make and use
LICENSEE Materials solely for its internal, non-commercial scientific research,
not-for-profit clinical research, and educational purposes.  At LICENSOR’s
request, LICENSEE shall provide LICENSOR with a reasonable amount of LICENSEE
Materials solely for the aforesaid purpose.  Without the express written consent
of LICENSEE, LICENSOR shall not transfer to a third party any LICENSEE Materials
or derivatives thereof or any non-public sequence information from any
polynucleotides or polypeptides contained in the foregoing.

3.

TERM:

The license granted by this Agreement shall be exclusive in the licensed Field
of Use for a term commencing as of the Effective Date of this Agreement and
continue until the expiration, on a country by country basis, of all of the
Patent Rights.

4.

UNITED STATES LAWS:

4.1

Licensee understands that the Licensed Subject Matter may have been developed
under a funding agreement with the Government of the United States of America
and, if so, that the Government may have certain rights relative thereto.   This
Agreement is explicitly made subject to the Government’s rights under any
agreement and any applicable law or regulation. If there is a conflict between
an agreement, applicable law or regulation and this Agreement, the terms of the
Government agreement, applicable law or regulation shall prevail.

Specifically, This Agreement is subject to all of the terms and conditions of
Title 35 United States Code sections 200 through 204, including an obligation
that Licensed Product(s) sold or produced in the United States be “manufactured
substantially in the United States,” and LICENSEE agrees to take all reasonable
action necessary on its part as licensee to enable LICENSOR to satisfy its
obligation thereunder, relating to Invention(s).








Page 4 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







4.2

It is understood that LICENSOR is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations.  The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
 LICENSOR neither represents that a license shall not be required nor that, if
required, it shall be issued.

5.

PATENT PROTECTION AND INFRINGEMENT:

5.1

LICENSOR, during the term of this Agreement, is responsible for the filing and
the prosecution of all patents and applications where LICENSEE shall reimburse
LICENSOR for all payments within thirty (30) days of invoice.  LICENSOR shall
keep LICENSEE fully apprised on the status of all Patent Rights and shall
provide LICENSEE the opportunity to make comments and suggestions on all
decisions relating to the prosecution of the Patent Rights (e.g., office
actions).  LICENSOR shall in good faith consider incorporating such comments and
suggestions unless such incorporation would be contrary to the purposes of this
Agreement.

5.2

LICENSEE shall promptly notify LICENSOR in writing of any claim of Patent Rights
infringement which may be asserted against LICENSEE or LICENSOR, its Affiliates
and any sublicensees because of the manufacture, use, promotion and sale of
Products.

5.3

LICENSEE shall pay to LICENSOR a license issue fee in the amount of [*****] and
past patent fees in an amount of [*****] within one (1) year of the Effective
Date, which sum, among other things, shall be considered full consideration for
the preparation, filing, prosecution.

5.4

LICENSEE will defend, indemnify and hold harmless LICENSOR, its trustees,
officers, directors, employees and its Affiliates against any and all judgments
and damages arising from any and all third party claims of Patent Rights
infringement which may be asserted against LICENSOR, and Affiliates because of
the manufacture, use, promotion and sale of Licensed Products.  LICENSEE will
bear all costs and expenses incurred in connection with the defense of any such
claims or as a result of any settlement made or judgment rendered on the basis
of such claims.  LICENSOR








Page 5 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







shall have no further liability to LICENSEE for any loss or damages LICENSEE may
incur as a result of the invalidity of LICENSOR'S Patent Rights.  LICENSOR will
have the right, but not the obligation to retain counsel at its expense in
connection with any such claim.  LICENSOR at its option, shall have the right,
within thirty days after commencement of such action, to intervene and take over
the sole defense of the action at its own expense.

5.5

Upon learning of any infringement of Patent Rights by third parties in any
country, LICENSEE and LICENSOR will promptly inform each other, as the case may
be, in writing of that fact and will supply the other with any available
evidence pertaining to the infringement. LICENSEE at its own expense, shall have
the option to take whatever steps are necessary to stop the infringement at its
expense and recover damages therefore.  If requested by LICENSEE, LICENSOR will
join in any legal actions enforcing or defending the Patent Rights against third
parties deemed necessary or advisable by LICENSEE to prevent or seek damages, or
both, from the infringement of the Patent Rights provided that LICENSEE funds
all costs associated with such actions, using counsel mutually acceptable to
LICENSEE and LICENSOR, and indemnifies and holds LICENSOR harmless with respect
to any claims or damages made against or sustained by LICENSOR in connection
with such involvement.  In the event that LICENSOR and LICENSEE mutually bring
suit, costs and expenses shall be borne by LICENSEE, and any recovery shall be
shared by the parties as if such infringing sales were Net Sales.  In any event,
no settlement, consent, judgment or other voluntary final disposition of the
suit may be entered into without the consent of LICENSOR, which shall not be
unreasonably withheld.  In the event LICENSEE does not take steps to stop the
infringement, LICENSOR shall have the right to bring suit at its own expense.
 In such event, financial recoveries will be entirely retained by LICENSOR.

5.6

LICENSOR shall have no responsibility with respect to LICENSEE'S own trademarks
and trade name, and LICENSEE in respect to the use thereof will defend,
indemnify and hold harmless LICENSOR against any and all third party claims.

6.

INDEMNIFICATION:

6.1

LICENSEE agrees to release, indemnify and hold harmless the LICENSOR, its
trustees, officers, faculty, employees, Affiliates, agents and students against
any and all losses, expenses, claims, actions, lawsuits and judgments thereon
(including reasonable attorney's fees through








Page 6 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







the appellate levels) which may be brought against LICENSOR, its trustees,
officers, faculty, employees, Affiliates, agents and/or students as a result of
or arising out of any willful misconduct or negligent act or omission of
LICENSEE, its agents, or employees, or arising out of use, production,
manufacture, sale, lease, consumption or advertisement by LICENSEE or any third
party, including any Sublicensee of any Licensed Product, Licensed Patent,
Licensed Process, or Licensed Materials covered by this Agreement.

6.2

LICENSOR agrees to release and hold harmless the LICENSEE, its directors,
officers, employees, Affiliates, Sublicensees, and agents against any and all
losses, expenses, claims, actions, lawsuits and judgments thereon (including
reasonable attorney's fees through the appellate levels) which may be brought
against LICENSEE, its directors, officers, employees, Affiliates, Sublicensees,
and/or agents as a result of or arising out of any willful misconduct, or
 negligent act or omission of LICENSOR; or, except where caused by LICENSEE’s
negligence or willful misconduct, arising out of use, sale, lease, consumption
or advertisement by LICENSOR of any LICENSEE Materials covered by this
Agreement.

6.3

This Agreement to reimburse and indemnify under the circumstances set forth
above shall continue after the termination of this Agreement.

7.

REPRESENTATIONS/WARRANTIES:

7.1

LICENSOR hereby represents and warrants to LICENSEE that LICENSOR owns the
Patent Rights and Licensed Materials and has not assigned any rights therein or
given any license or other rights thereto to any party other than LICENSEE.   

7.2

LICENSOR hereby represents and warrants that, although it has not conducted any
investigation, it has no knowledge of any patents or patent applications, other
than the Patents Rights, that contain a claim that would be infringed by the
sale or use of a Licensed Product, Licensed Process, or Licensed Materials.

7.3

EXCEPT AS PROVIDED ABOVE, LICENSOR MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AND
HEREBY DISCLAIMS ALL SUCH WARRANTIES, AS TO ANY MATTER WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, THE CONDITION OF ANY INVENTION(S) OR PRODUCT, WHETHER
TANGIBLE OR INTANGIBLE, LICENSED UNDER








Page 7 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







THIS AGREEMENT; OR THE MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF
THE INVENTION OR PRODUCT; OR THAT THE USE OF THE LICENSED PRODUCT WILL NOT
INFRINGE ANY PATENT, COPYRIGHTS, TRADEMARKS, OR OTHER RIGHTS.  LICENSOR SHALL
NOT BE LIABLE FOR ANY DIRECT, CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY ANY
LICENSEE OR ANY THIRD PARTIES RESULTING FROM THE USE, PRODUCTION, MANUFACTURE,
SALE, LEASE, CONSUMPTION, OR ADVERTISEMENT OF THE PRODUCT.

7.4

The provisions of this Section shall continue beyond the termination of this
Agreement.

8.

ROYALTIES:

8.1

In consideration of the license herein granted, LICENSEE shall pay royalties to
LICENSOR as follows:

(a)

As specified in section 5.3, LICENSEE agrees to pay to LICENSOR a license issue
fee of [*****] total, [*****] of the license issue fee shall be paid to LICENSOR
within thirty (30) days of the Effective Date, and the remaining [*****] of the
license issue fee shall be paid to LICENSOR within one (1) year of the Effective
Date.



(b)

LICENSEE agrees to pay LICENSOR minimum royalty payments, as follows:

Payment     

Year

[*****]

2012

[*****]

2013

[*****]

2014

[*****]

2015 and every year thereafter on the same date, for the life of this Agreement.

The minimum royalty shall be paid for each year in which this Agreement is in
effect.  The minimum royalty payment shall be due on or before May 31 of the
calendar year. Any minimum royalty paid in a calendar year will be credited








Page 8 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







against the earned royalties for that calendar year.  It is understood that the
minimum royalties will be applied to earned royalties on a calendar year basis,
and that sales of Licensed Products and/or Licensed Processes requiring the
payment of earned royalties made during a prior or subsequent calendar year
shall have no effect on the annual minimum royalty due LICENSOR for other than
the same calendar year in which the royalties were earned.  



(c)

LICENSEE agrees to pay to LICENSOR as earned royalties a royalty calculated as a
percentage of LICENSEE’s Net Sales of Licensed Products which, if not for this
Agreement, would infringe the Patent Rights, in accordance with the terms and
conditions of this Agreement.  The royalty is deemed earned as of the earlier of
the date the Licensed Product and/or Licensed Process is actually sold and paid
for, the date an invoice is sent by LICENSEE, or the date a Licensed Product
and/or Licensed Process is transferred to a third party for any promotional
reasons.  The royalty shall remain fixed while this Agreement is in effect at a
rate of [*****] of Net Sales.

(d)

For a sublicense, LICENSEE shall pay to LICENSOR an amount equal to [*****] of
what LICENSEE would have been required to pay to LICENSOR had LICENSEE sold the
amount of Licensed Products sold by the Sublicensee.  In addition, if LICENSEE
receives any fees, minimum royalties, or other payments in consideration for any
rights granted under a Sublicense, and such payments are not based directly upon
the amount or value of Licensed Products or Licensed Processes sold by the
Sublicensee nor represent payment of costs to LICENSEE for a development program
which LICENSEE is obligated to perform under such sublicense, then LICENSEE
shall pay LICENSOR [*****] of such payments.











Page 9 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







(e)

In addition to all other payments required under this Agreement, LICENSEE agrees
to pay LICENSOR milestone payments, as follows:

Payment

Event

     [*****]

Upon submission of an IND

     [*****]

Upon approval of an IND

     [*****]

Upon completion of a phase 1 clinical trial

     [*****]

By the earlier of May 31, 2022 or the approval of an NDA  



(f)

In the event that licenses from third parties are required by LICENSEE in order
to make, have made, use, sell, offer to sell or import any particular Licensed
Product or Licensed Process, then the earned royalty which LICENSEE is obligated
to pay LICENSOR under this Agreement shall be reduced by [*****] for each one
dollar ($1.00) in royalties which Licensee is obligated to pay to third parties
under such licenses, further provided, however, that the royalties payable to
LICENSOR under this Section shall not be reduced to less than [*****] of the
applicable Net Sales.

8.2

All payments shall be made hereunder in U.S. dollars; provided however, that if
the proceeds of the sales upon which such royalty payments are

based are received by the LICENSEE in a foreign currency or other form that is
not convertible or exportable in dollars, and the LICENSEE does not have ongoing
business operations or bank accounts in the country in which the currency is not
convertible or exportable, the LICENSEE shall pay such royalties in the currency
of the country in which such sales were made by depositing such royalties in
LICENSOR'S name in a bank designated by LICENSOR in such country.  Royalties in
dollars shall be computed by converting the royalty in the currency of the
country in which the sales were made at the exchange rate for dollars prevailing
at the close of the business day of the LICENSEE'S quarter for which royalties
are being calculated as published the following day in the Wall Street Journal
(or, if it








Page 10 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







ceases to be published, a comparable publication to be agreed upon from time to
time by the parties), and with respect to those countries for which rates are
not published in the Wall Street Journal, the exchange rate fixed for such date
by the appropriate United States governmental agency.

8.3

In the event the royalties set forth herein are higher than the maximum
royalties permitted by the law or regulations of a particular country, the
royalty payable for sales in such country shall be equal to the maximum
permitted royalty under such law or regulation.

8.4

In the event that any taxes, withholding or otherwise, are levied by any taxing
authority in connection with accrual or payment of any royalties payable to
LICENSOR under this Agreement, the LICENSEE shall have the right to pay such
taxes to the local tax authorities on behalf of LICENSOR and the payment to
LICENSOR of the net amount due after reduction by the amount of such taxes,
shall fully satisfy the LICENSEE'S royalty obligations under this Agreement.

8.5

As partial consideration for the license granted pursuant to this Agreement,
LICENSEE shall issue to LICENSOR a fully paid, nonassessable number of common
shares equal to [*****] of the total number of LICENSEE common shares issued and
outstanding.  LICENSEE shall affect the issuance of such shares by concurrent
execution of an appropriate Stockholders Agreement and Investor Rights
Agreements, the terms of which are incorporated by reference herein.

9.

DILIGENCE:

9.1

LICENSEE shall use efforts at least sufficient to meet the requirements of the
Bayh-Dole Act to manufacture, market and sell the Licensed Products in the
Territory, and to create a demand for the Products.

9.2

LICENSEE agrees to submit reports, upon LICENSOR's request but no more than
every 6 months as to its efforts to develop markets for the Licensed Products.
 Such reports shall include assurance by LICENSEE of its intent to actively
develop commercial embodiments of Licensed Products and a summary of its efforts
in this regard.

9.3

Unless LICENSEE has introduced a Licensed Product into the commercial
marketplace in one of the three major markets (European Union, Japan and the
United States) or has made best efforts (for avoidance of doubt it will be
presumed that LICENSEE has used best efforts if it has a Licensed Product in a
phase III clinical trial)  to achieve the same prior to December 31, 2020,








Page 11 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







LICENSEE agrees that LICENSOR may terminate this Agreement by providing LICENSEE
ninety (90) advanced written notice of its intent to terminate this Agreement.
 In the event  the payment of earned royalties, once begun and if any are due,
ceases for more than two (2) calendar quarters, and LICENSEE fails to cure this
breach within two (2) months after being provided written notice of same,
LICENSOR may terminate this Agreement.

10.

REPORTS AND RECORDS:

10.1

Commencing one (1) year after the first sale, the LICENSEE shall furnish to
LICENSOR a report in writing specifying during the preceding calendar quarter
(a) the number or amount of Licensed Products sold hereunder by LICENSEE, and/or
its Affiliates or Sublicensees, (b) the total billings for all Licensed Products
sold, (c) deductions as applicable in paragraph 1.6, (d) total royalties due,
(e) names and addresses of all Sublicensees.  Such reports shall be due within
forty-five (45) days following the last day of each calendar quarter in each
year during the term of this Agreement.  Each such report shall be accompanied
by payment in full of the amount due LICENSOR in United States dollars
calculated in accordance with Section 8.1 hereof.

10.2

For a period of three (3) years from the date of each report pursuant to
Paragraph 10.1, LICENSEE, shall keep records adequate to verify each such report
and accompanying payment made to LICENSOR under this Agreement, and an
independent certified public accountant or accounting firm selected by LICENSOR
and acceptable to LICENSEE may have access, on reasonable notice during regular
business hours, not to exceed once per year, to such records to verify such
reports and payments.  Such accountant or accounting firm shall not disclose to
LICENSOR any information other than that information relating solely to the
accuracy of, or necessity for, the reports and payments made hereunder.  The
fees and expense of the certified public accountant or accounting firm
performing such verification shall be borne by LICENSOR unless in the event that
the audit reveals an underpayment of royalty by more than [*****], the cost of
the audit shall be paid by LICENSEE.

11.

MARKING AND STANDARDS:

11.1

Prior to the issuance of patents on the Invention(s), LICENSEE agrees to mark
and have sublicensees mark Licensed Products (or their containers or labels)
made, sold, or otherwise disposed of by it under the license granted in this
Agreement with a proper patent notice as specified under the patent laws of the
United States.    








Page 12 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







11.2

LICENSEE further agrees to maintain satisfactory standards in respect to the
nature of the Licensed Products manufactured and/or sold by LICENSEE.  LICENSEE,
agrees that all Licensed Products manufactured and/or sold by it shall be of a
quality which is appropriate to products of the type here involved.  LICENSEE
agrees that similar provisions shall be included in sublicenses of all tiers.

12.

ASSIGNMENT:

12.1

This Agreement is not assignable by LICENSEE or by operation of law without the
prior written consent of LICENSOR at its sole discretion except that LICENSEE
shall have the right to transfer or assign this Agreement to any entity which
acquires all or substantially all of LICENSEE’s assets provided that LICENSEE
gives LICENSOR thirty (30) days advance written notice of the intended
assignment and considers in good faith any of LICENSOR’s concerns relating to
the intended assignment. The foregoing sentence shall not be construed to
require LICENSEE to obtain LICENSOR's approval of any Sublicensee.

12.2

This Agreement shall extend to and be binding upon the successors and legal
representatives and permitted assigns of LICENSOR and LICENSEE.

13.

NOTICE:

Any notice, payment, report or other correspondence (hereinafter collectively
referred to as "correspondence") required or permitted to be given hereunder
shall be mailed by certified mail or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder.  If mailed, any
such notice shall be deemed to have been given when mailed as evidenced by the
postmark at point of mailing.  If delivered by hand, any such correspondence
shall be deemed to have been given when received by the party to whom such
correspondence is given, as evidenced by written and dated receipt of the
receiving party.








Page 13 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







All correspondence to LICENSEE shall be addressed as follows:




Mr. Jeffrey Wolf

CEO

Heat Biologics, Inc.  

Atlantic Center

119 Washington Avenue, Suite 401

Miami Beach, FL 33139




All correspondence to LICENSOR shall be addressed, in duplicate, as follows:

FOR NOTICE:




Vice President

Business Affairs

327 Max Orovitz Building

1507 Levante Avenue

Coral Gables, Florida  33124-1432

Attention:  Mr. Alan J. Fish




FOR NOTICE AND PAYMENT:




UM Innovation

Office of Special Programs and Resource Strategy

1150 NW 14th Street, Suite 310

Miami, FL 33136

Either party may change the address to which correspondence to it is to be
addressed by notification as provided herein.








Page 14 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







14.

TERMINATION:

14.1

A party shall have the right to terminate this Agreement if the other party
commits (a) a material breach of an obligation under this Agreement or (b)
provides a false report, and continues in breach for more than ninety (90) days
after receiving unambiguous written notice of such breach or  false report;
however, in the event LICENSEE breaches its obligations under Sections five (5)
or eight (8) above, LICENSEE shall have thirty (30) days after receiving written
notice to cure such breach, after which LICENSOR shall have the right to
terminate this Agreement.  Such termination shall be effective upon further
written notice to the breaching party after failure by the breaching party to
cure such default.

14.2

The license and rights granted in this Agreement have been granted on the basis
of the special capability of LICENSEE to perform research and development work
leading to the manufacture and marketing of the Products.  Accordingly, LICENSEE
covenants and agrees that in the event any proceedings under the Bankruptcy Act
or any amendment thereto, be commenced by or against LICENSEE, and, if against
LICENSEE, said proceedings shall not be dismissed with prejudice before either
an adjudication in bankruptcy or the confirmation of a composition, arrangement,
or plan of reorganization, or in the event LICENSEE shall be adjudged insolvent
or make an assignment for the benefit of its creditors, or if a writ of
attachment or execution be levied upon the license hereby created and not be
released or satisfied within ten (10) days thereafter, or if a receiver be
appointed in any proceeding or action to which LICENSEE is a party with
authority to exercise any of the rights or privileges granted hereunder and such
receiver be so discharged within a period of forty-five (45) days after his
appointment, any such event shall be deemed to constitute a breach of this
Agreement by LICENSEE and, LICENSOR, at the election of LICENSOR, but not
otherwise, ipso facto, and without notice or other action by LICENSOR, shall
terminate this Agreement and all rights of LICENSEE hereunder and all rights of
any and all persons claiming under LICENSEE.

14.3

LICENSEE shall have the right to terminate this Agreement by providing ninety
(90) days written notice of its intent to terminate this Agreement to LICENSOR.

14.4

Any termination of this Agreement shall be without prejudice to LICENSOR's right
to recover all amounts accruing to LICENSOR prior to such termination and
cancellation.  Except as otherwise provided, should this Agreement be terminated
for any reason, LICENSEE shall have no








Page 15 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







rights, express or implied, under any patent property which is the subject
matter of this Agreement, nor have the right to recover any royalties paid
LICENSOR hereunder.  Upon termination, LICENSEE shall have the right to dispose
of Licensed Products then in their possession and to complete existing contracts
for such products, so long as contracts are completed within six (6) months from
the date of termination, subject to the payment of royalties to LICENSOR as
provided in Section 8 hereof.

15.

CERTIFICATE OF INSURANCE:

15.1

At least thirty (30) days before it causes a Licensed Product to be administered
to a human subject, LICENSEE shall obtain (and thereafter shall maintain)
liability insurance coverage for the Product in the amount of three million
dollars ($3,000,000) and at no expense to LICENSOR, LICENSEE shall name LICENSOR
as an additional insured.  Within fourteen (14) days before it causes a Licensed
Product to be administered to a human subject, LICENSEE shall provide a
certificate of such product liability insurance to LICENSOR. LICENSEE agrees to
carry and keep in force, at its expense, general liability insurance with limits
not less than $1,000,000 per person and $3,000,000 aggregate to cover liability
for damages on account of bodily or personal injury or death to any person, or
damage to property of any person.  Such insurance shall contain an endorsement
naming the University of Miami as an additional insured with respect to this
Agreement.  Within fourteen (14) days of the Effective Date, LICENSEE shall
provide a certificate of such general liability insurance to LICENSOR. Insurance
Certificates should be sent to the University of Miami upon execution of this
Agreement and on the anniversary of that date every year thereafter, Office of
Technology Transfer, 1475 NW 12th Avenue, Sewell Building Room 2012, Miami,
Florida  33136.

15.2  

Licensee shall not cancel such insurance without thirty (30) days prior notice
to Licensor.  Such cancellation shall be cause for termination.

15.3

The terms of this provision shall extend beyond termination of the agreement.

16.

USE OF NAME:

LICENSEE shall not use the name of the University of Miami, or any of its
employees, or any adaptation thereof, in any publication, including advertising,
promotional or sales literature without the prior written consent of Mr. Alan J.
Fish, Vice President of Business Services, 327 Max Orovitz Bldg., 1507 Levante
Avenue, Coral Gables, FL 33124-1432.  LICENSOR shall notify








Page 16 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







LICENSEE within ten (10) days of being provided notice of its decision regarding
each instance of intended use of name(s) name(s).  The absence of a response by
LICENSOR within this ten (10) day period shall constitute implied permission for
LICENSEE to use such name in that instance.  Any press releases concerning this
Agreement must be mutually agreed upon by the parties.

17.

GOVERNING LAW:

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida.

18.

CAPTIONS:

The captions and paragraph heading of this Agreement are solely for the
convenience of reference and shall not affect its interpretation.

19.

SEVERABILITY:

Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provision shall be replaced with a provision
which accomplishes, to the extent possible, the original business purpose of
such part or provision in valid and enforceable manner, and the remainder of the
Agreement shall remain binding upon the parties hereto.

20.

SURVIVAL:

20.1

The provisions of Sections 5, 6 and 7 shall survive the termination or
expiration of this Agreement and shall remain in full force and effect.

20.2

The provisions of this Agreement which do not survive termination or expiration
hereof (as the case may be) shall, nonetheless, be controlling on, and shall be
used in construing and interpreting, the rights and obligations of the parties
hereto with regard to any dispute, controversy or claim which may arise under,
out of, in connection with, or relating to this Agreement.

21.

AMENDMENT:

No amendment or modification of the terms of this Agreement shall be binding on
either party unless reduced to writing and signed by an authorized officer of
the party to be bound.








Page 17 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







22.

WAIVER:

No failure or delay on the part of a party in exercising any right hereunder
will operate as a waiver of, or impair, any such right.  No single or partial
exercise of any such right will preclude any other or further exercise thereof
or the exercise of any other right.  No waiver of any such right will be deemed
a waiver of any other right hereunder.

23.

CONFIDENTIALITY:

Each Party shall maintain all information of the other Party which is treated by
such other Party as proprietary or confidential (referred to herein as
“Confidential Information”) in confidence, and shall not disclose, divulge or
otherwise communicate such confidential information to others, or use it for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement, and each party hereby agrees to exercise every reasonable
precaution to prevent and restrain the unauthorized disclosure of such
confidential information by any of its Affiliates, directors, officers,
employees, consultants, subcontractors, sublicensees or agents. LICENSEE’s
Confidential Information includes but is not limited to the development plan,
development reports and all other financial and business reports, strategies,
and agreements (including sublicenses) of LICENSEE. The parties agree to keep
the terms of this Agreement confidential, provided that each party may disclose
this Agreement to their authorized agents and investors who are bound by similar
confidentiality provisions. Notwithstanding the foregoing, Confidential
Information of a party shall not include information which: (a) was lawfully
known by the receiving party prior to disclosure of such information by the
disclosing party to the receiving party; (b) was or becomes generally available
in the public domain, without the fault of the receiving party; (c) is
subsequently disclosed to the receiving party by a third party having a lawful
right to make such disclosure; (d) is required by law, rule, regulation or legal
process to be disclosed, provided that the receiving party making such
disclosure shall take all reasonable steps to restrict and maintain to the
extent possible confidentiality of such disclosure and shall provide reasonable
notice to the other party to allow such party the opportunity to oppose the
required disclosure; or (e) has been independently developed by employees or
others on behalf of the receiving party without access to or use of disclosing
party’s information as demonstrated by written record.  Each party’s obligations
under this Section shall extend for a period of five (5) years from termination
or expiration of this Agreement.  








Page 18 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







24.

UNIVERSITY RULES AND REGULATIONS:

LICENSEE understands and agrees that University of Miami personnel who are
engaged by LICENSEE, whether as consultants, employees or otherwise, or who
possess a material financial interest in LICENSEE, are subject to the University
of Miami’s rule regarding outside activities and financial interests, and the
University of Miami’s Intellectual Property Policy. Any term or condition of an
agreement between LICENSEE and such University of Miami personnel which seeks to
vary or override such personnel’s obligations to the University of Miami may not
be enforced against such personnel, or the University of Miami, without the
express written consent of an individual authorized to vary or waive such
obligations on behalf of the University of Miami.

25.

ENTIRE AGREEMENT:

This Agreement constitutes the entire agreement between the parties hereto
respecting the subject matter hereof, and supersedes and terminates all prior
agreements respecting the subject matter hereof, whether written or oral, and
may be amended only by an instrument in writing executed by both parties hereto.

26.

CONTRACT FORMATION AND AUTHORITY:

LICENSOR and LICENSEE each warrant and represent that the persons signing this
Agreement on its behalf have authority to execute this Agreement and that the
execution of this Agreement does not violate any law, rule or regulation
applicable to it or any contract or other agreement by which it is bound.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized to be effective as of the
Effective Date.

[SIGNATURE PAGE FOLLOWS]








Page 19 of 20




--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.










 

HEAT BIOLOGICS II, INC.

 

 

 

Date:  July 11, 2008

By:

/s/ Jeffrey Wolf

 

 

 

 

 

Jeffrey Wolf

 

 

Name

 

 

CEO

 

 

Title







 

UNIVERSITY OF MIAMI

 

 

 

Date:  ___________

By:

/s/ Bart Chernow

 

 

 

 

 

Bart Chernow

 

 

Name

 

 

Vice President

 

 

Title














Page 20 of 20


